DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.
Claims 1-14 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57.
This is a new rejection made in view of Applicant’s amendments of the claims.
Applicant claims a method for transforming a plant, comprising: coating a microparticle having a diameter of 0.3 to 0.7 µm with at least one type of nucleic acid; bombarding a shoot apex of the plant with the coated microparticle using a gene gun, wherein the shoot apex is selected from the group consisting of a shoot apex of an embryo of a fully mature seed, a shoot apex of a young bud of a tuber, and a shoot apex of a terminal bud or a lateral bud; growing the shoot apex bombarded with the coated microparticle to obtain a plant body; and selecting a transformed plant body from the plant body (Claim 1), the method of Claim 1 wherein growing the shoot apex bombarded with the coated microparticle is performed on a medium free from antibiotics (Claim 2), the method of Claim 1, wherein growing the shoot apex bombarded with the coated microparticle is grown on a medium free from plant hormones (Claim 3), the method of Claim 1, wherein growing the shoot apex bombarded with the coated microparticle is performed on a medium free from antibiotics and plant hormones (Claim 4), the method of Claim 1, wherein bombarding the shoot apex of the plant is performed by bombarding an L2 layer cell in the shoot apex with the coated microparticle (Claim 5), the method of Claim 1, wherein bombarding the shoot apex of the plant is performed by bombarding a shoot apical stem cell that differentiates into a germ cell line in the shoot apex (Claim 6), the method of Claim 1, wherein the fully mature seed is a fully mature seed comprising a root having a length of 1 mm or less (Claim 12), the method 
	Claim 12 recites the limitation that the fully mature seed comprises a root having a length 1mm or less.  It is noted that embryos of most mature seeds do not have a well-developed root until after germination and that the “root” in a mature seed is comprised of only the cells of the root meristem.  As such, the term “root” in Claim 12 is interpreted to encompass the cells of the root meristem.  
	Rajasekaran discloses a method of biolistic transformation of cotton zygotic embryo meristems by coating gold particles with a plasmid DNA construct, removing cotton zygotic embryos from mature imbibed seeds, dissecting away the leaf primordia covering the apical meristem dome, bombarding the apical meristem of the embryos with the particles and regenerating transformed plants from the bombarded tissues and ultimately selecting germ-line transformants (using a GUS assay).  (p. 48 ¶ 3 – p. 54 ¶ 3).  Rajasekaran discloses that the regenerating shoots are grown in antibiotic- and hormone- free media.  (p. 53 ¶ 4).  Rajasekaran discloses that while the majority of transformants are L1 transformants, L2 and L3 layer transformants are recovered which produce germ line transformants at a lesser frequency.  (p. 54 ¶ 2).  Rajasekaran discloses that the method was performed successfully using gold particles from various suppliers in the size range of 0.6–2.5 µm. (p. 54 ¶ 5).  A specific example in the prior art which is within a claimed range anticipates the range.  MPEP 2131.03.  
It is reasonable to conclude that the length of the “root” of the mature cotton seeds disclosed by Rajasekaran is less than 1mm, as the entirety of the “root” of cotton seeds is comprised of a small collection of cells that make up the root meristem.  

Response to Remarks
Applicant’s Remarks were directed to rejections that are no longer applicable to Applicant’s amended claims.  Insofar as Applicant’s Remarks could be interpreted to apply to the instant rejections, they are responded to under the first rejection under rule 103. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Rech, et al. (Nature protocols 3.3 (2008): 410) and Twyman, et al. ("Plant transformation technology: particle bombardment." Handbook of Plant Biotechnology (2004)).

Applicant claims a method for transforming a plant, comprising: coating a microparticle having a diameter of 0.3 to 0.7 µm with at least one type of nucleic acid; bombarding a shoot apex of the plant with the coated microparticle using a gene gun, wherein the shoot apex is selected from the group consisting of a shoot apex of an embryo of a fully mature seed, a shoot apex of a young bud of a tuber, and a shoot apex of a terminal bud or a lateral bud; growing the shoot apex bombarded with the coated microparticle to obtain a plant body; and selecting a transformed plant body from the plant body (Claim 1), the method of Claim 1, wherein the at least one type of nucleic acid is a linear DNA comprising a nucleic acid cassette to be introduced (Claim 10), the method of Claim 10, wherein the linear DNA is a linear plasmid and further comprises 0.8 to 1.2 kb nucleic acids each located at each terminus of the nucleic acid cassette (Claim 11).
	The teachings of Rajasekaran are set forth previously herein and are incorporated by reference.
However, Rajasekaran does not teach that the DNA was linearized or that the linearized construct would have sequences 0.8 to 1.2 kb in length each located at each terminus of the nucleic acid cassette.
Rech et al. teaches a highly efficient method of coating WP-100 tungsten microparticles (from Atlantic Equipment Engineers) with a plasmid-DNA vector and bombarding the shoot apex of an embryo dissected from a mature soybean seed to create transformed plant tissues, regenerating (growing) a plant from the transformed apex tissues and then selecting a transgenic plant produced by the method.  (p. 412 left 
Twyman, et al. teaches that the prior art teaches mixed results with respect to using linearized or circular DNAs to transform plants in biolistic techniques, with some reports indicating that linearization improves transformation and some reports indicating no effect. (p. 6 ¶ 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Rajasekaran such that the DNA is linearized as taught by Twyman et al.   One having ordinary skill in the art would have been motivated to do this because Twyman, et al. teaches that at a minimum linearization does not improve transformation efficiency and that there is evidence that this simple step can improve efficiency.  With respect to the lengths of the DNA on either side of the expression cassette, this is a parameter that would depend on experimental convenience and would be routinely satisfied by the simple choice of convenient enzymes for digesting the circular DNAs.  For example, if one of ordinary skill chose to modify the method of Rajasekaran to use the plasmid of Rech et al. and digest said plasmid with the commonly available PvuI restriction enzyme, one would arrive at a 
Response to Remarks
Applicant’s Remarks were directed to rejections that are no longer applicable to Applicant’s amended claims.  Insofar as Applicant’s Remarks could be interpreted to apply to the instant rejections, they are responded to herewith.
Applicant argues that Applicant has provided evidence of unobvious and unexpected results that render the claims unobvious in view of the teachings of the prior art.  Applicant argues that the size range of the particles as recited by the amended claims of 0.3 to 0.7 microns provided superior results.  Specifically, Applicant references the evidence provided with respect to Examples 1 and 6-8. Applicant argues that using particles having an average of 0.3 to 0.7 microns yielded results of 1.4% efficiency compared to 0% efficiency using particles outside of this range.  (Remarks p. 7-8).  Applicant argues that in Example 6, transformation of corn embryonic meristems was found to be at 25% to 85% efficiency using particles in the claimed range and between 5% and 20% outside of the range.  (Remarks p. 8).  Similarly, Applicant argues that transformation of the embryonic meristems of soybean was at 85% using particles in the claimed size range and 4.3% to 30.5% using particle outside of the claimed range.  (Remarks p. 8).  Applicant argues that in Example 8, Barley embryonic meristems were transformed at an efficiency of 73.3% to 80% using particle in the claimed size range and only 6.7% to 73.3% using particles outside of the recited range.  (Remarks p. 8). 
This is not found persuasive.  Applicant’s results in Examples 1 and 6-8 are summarized as follows: In Example 1, Applicant used biolistic transformation to 
Pursuant to MPEP 716.02(b), when evaluating evidence of unexpected and unobvious results, the evidence relied upon should establish "that the differences in 
Further, even if Applicant can make such a showing, MPEP 716.02(c) provides that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  The showing, when made, must outweigh the obviousness analysis provided in the 103 rejections.  In the instant case, the results presented by Applicant are not compared to transformation efficiencies of T0 transformants as taught by the prior art.  While Applicant demonstrated that particles around 0.6 microns showed increased efficiency compared to particles of greater and smaller sizes, Applicant’s evidence consists merely of optimzation of size ranges of particles for biolistic transformation.  The size with the best results (0.6 microns) is a particle size that was used and explicitly disclosed by 
Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, Applicant’s evidence is based on results obtained using biolisitc transformation of the embryonic meristems of spoecific plant species.  In Examples 1 and 7, those species are wheat and soybean, but none of the claims are limited to these species.  Further, of the claimed size range, only particles of size 0.6 microns are shown to have efficiencies that are readily apparent as being statistically significant compared to particles outside of the claimed range.  As such, the claims are not deemed to be sufficiently tailored to the evidence.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Lowe, et al. (Bio/technology 13.7 (1995): 677-682).
This is a new rejection made in view of Applicant’s amendments of the claims.

The limitation in Claim 7 that an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum are removed from the fully mature seed is interpreted to mean that at least some portion of the endosperm, coleoptile and leaf primordium are removed.  
The teachings of Rajasekaran are set forth previously herein and are incorporated by reference.   
However, Rajasekaran does not teach that the shoot apex of the embryo of the fully mature seed is an exposed shoot apex in which an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum are removed from the fully mature seed.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Rajasekaran such that the embryo of the fully mature seed is an exposed shoot apex in which an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum are removed from the fully mature seed.  One having ordinary skill in the art would have been motivated to do this because Lowe, et al. teaches that biolistic bombardment can be used to transform maize embryos and as such it would have been obvious to substitute maize embryos for the cotton embryos used in Rajasekaran.  Further, the isolation of the embryos as taught by Rajasekaran would necessarily require removal of most of the endosperm and at least part of the scutellum and it would have been further obvious in an embryo of a mature seed to remove a sufficient amount of coleoptile and leaf primordium to expose the apical meristem cells such that they could be targeted for biolistic transformation, as both Rajasekaran and all and Lowe et al. teach that exposure of the apical meristem cells is important for transformation.  
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Chowrira, et al. (Molecular biotechnology 3.1 (1995): 17-23) and Romano, et al. (Plant Cell Reports 20.3 (2001): 198-204).

Applicant claims a method for transforming a plant, comprising: coating a microparticle having a diameter of 0.3 to 0.7 µm with at least one type of nucleic acid; bombarding a shoot apex of the plant with the coated microparticle using a gene gun, wherein the shoot apex is selected from the group consisting of a shoot apex of an embryo of a fully mature seed, a shoot apex of a young bud of a tuber, and a shoot apex of a terminal bud or a lateral bud; growing the shoot apex bombarded with the coated microparticle to obtain a plant body; and selecting a transformed plant body from the plant body (Claim 1), the method of Claim 1, wherein the shoot apex of the plant is the shoot apex of the young bud of the tuber, and wherein the shoot apex of the young bud of the tuber is an exposed shoot apex in which a tuber and a leaf primordium is removed from the young bud of the tuber (Claim 8), the method of Claim 1, wherein the shoot apex of the plant is the shoot apex of the terminal bud or the lateral bud, and wherein the shoot apex of the terminal bud or the lateral bud is an exposed shoot apex in which a leaf primordium is removed from the shoot apex of the terminal bud or the lateral bud (Claim 9).
The teachings of Rajasekaran are set forth previously herein and are incorporated by reference.   
However, Rajasekaran does not teach that the shoot apex of the plant is the shoot apex of the young bud of the tuber, and wherein the shoot apex of the young bud of the tuber is an exposed shoot apex in which a tuber and a leaf primordium is removed from the young bud of the tuber or that the shoot apex of the plant is the shoot apex of the terminal bud or the lateral bud, and wherein the shoot apex of the terminal 
Chowrira, et al. teaches an effective method of in-planta transformation of soybean by transforming the meristem of the terminal nodal bud of soybean by electroporation, wherein the adjacent leaf material and axillary buds are dissected away prior to transformation.  (p. 18 section 3.1 – p. 19 right col. ¶ 4).  Chowrira, et al. teaches that electroporation is one of several techniques used for transformation alongside microinjection and biolistic delivery.  (p. 17 left col. ¶1).  
Romano et al. teaches a method of transforming potato (a tuber plant) by particle bombardment of different explants including leaves, internodes and tubers with tubers and internodes being the more efficient explant in producing transformants.  (p. 199 left col. ¶ 4 – p. 202 left col. ¶ 6).  
It would have been prima facie obvious at the time of filing to modify the method of Rajasekaran such that the apical meristems targeted are in a young bud of a tuber such as potato or a terminal bud and that any leaf primordia or other tissues that might obscure the meristem tissues are dissected away prior to transformation.  One having ordinary skill in the art would have been motivated to do so because Rajasekaran teaches the successful transformation of cotton by transformation of apical meristem tissues and Chowrira, et al. teaches that apical meristems in terminal buds are also amendable to transformation after the excess leaf tissues were removed.  Further Romano et al. teaches that potato can be transformed by biolistic transformation and Rajasekaran and Chowrira, et al. teach that meristems, including meristems in buds, can be targeted for transformation.  As such one of ordinary skill in the art would .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, 20-21 and 25 of U.S. Patent No. 16733993. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter and structurally align with one another in the order that they are listed above.  While the limitation of the size of the particles in the instant claims is 0.3 to 0.7 µm, this range overlaps with the size limit in Claim 7 of the copending application (0.3 to 1.5 µm), rendering the instantly claimed ranges to be obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES LOGSDON/Examiner, Art Unit 1662